PER CURIAM.
It appearing desirable to have representation of the Governor’s legal staff upon the Judicial Council of Florida, rule 2.125(b)(1) of the Florida Rules of Judicial Administration is hereby amended to add subsection (K) as follows:
(K) the General Counsel of the Governor or a member of the Governor’s legal staff designated by the Governor.
This amendment shall be effective immediately. Any person wishing to file a comment concerning this amendment shall have thirty days from the date hereof within which to do so.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.